DETAILED ACTION
1.	The following communication is in response to applicant's amendment received on 29-October-2021, and the Printer Rush received on 19-January-2022.  Claims 1-37 are pending in the application.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Akshay Avantsa (Reg. No. 77,962) on 20-January-2022.

2.2	In the Claims:
6.   (Currently Amended)   The method of claim 1, further comprising:
 responsive to determining that the actual depth of the surface between the starting location and the ending location is greater than a threshold difference from the target depth, adjusting an angle of the edge of the tool; and 
executing the set of instructions to repeat navigation of the tool from the starting location to the ending location[[;]].

20.   (Currently Amended)   The method of claim 16, wherein the set of instructions further comprises:
.

22.   (Currently Amended)   The method of claim 21, further comprising: 
responsive to the comparison indicating a threshold difference between the actual depth and the target depth, positioning the edge of the tool above the surface between the starting location and the ending location; and 
executing the set of instructions to repeat navigation of the tool from the starting location to the ending location[[;]].

Response Guidelines
3.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

3.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor: Peter Nolan can be reached at
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661